Title: To George Washington from Robert Howe, 17 May 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Boston 17th May 1781
                        
                        I was honourd the night before last with your Excellency’s favour & should have set out as to day
                            but both my servants were and are yet so ill that they are not able to attend me. They are not however in such a way that
                            they can I persuade myself proceed by Sunday or Monday when I shall set out for camp or sooner if they can possibly Travel. The loss of the Confedracy with our Clothing is an Ugly Stroke to us, but was no more than I
                            expected When I heard she was order’d for Philadelphia a great  of Clothing came in the
                                Dean Frigate for the French Army. Captain Nicholson tells me that as Count D’Estagne made
                            use of a Good Deal of ours he imagines some of this might be obtain’d, if so as it comes (he tells me) in Bales not made
                            up it would suit us very well. A man just from New York Reports that the ship Protection of this State was taken &
                            had arrived there, the Patriots here seem very Anxious upon this Occasion. I have the Honour to be with the greatest
                            Respect Dear sir Your Excellency’s Most Obt Hum. servt
                        
                            Robt Howe

                        
                    